t c memo united_states tax_court gennaro and patricia labato petitioners v commissioner of internal revenue respondent docket no filed date gennaro labato pro_se on date this court filed its opinion in labato v commissioner tcmemo_2001_40 it was not until date that respondent submitted and the court filed a notice of bankruptcy which advised the court that on date petitioner patricia labato filed a petition with the u s bankruptcy court on date pursuant to u s c sec_362 the proceedings in this court were stayed as to petitioner patricia labato stayed as to petitioner gennaro labato and the court’s opinion was withdrawn by order on date respondent advised the court that on date the bankruptcy court granted the government’s motion to lift the automatic_stay as to petitioner patricia labato to permit the proceedings in this case to proceed on date this court lifted the automatic_stay as to petitioner patricia labato and the stay as to petitioner gennaro labato except for this footnote this opinion is unchanged from the previous opinion withdrawn by order dated date ross m greenberg for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a sec_6651 addition_to_tax in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure as admitted by petitioners in the stipulation of facts with respect to their untimely federal_income_tax return mrs labato underreported income from her employment by marriott international inc and totally omitted income from columbia park medical center petitioners failed to report some of their interest_income from a bank and each petitioner underreported social_security_benefits each received in respondent concedes that petitioners are not liable for the additional tax of dollar_figure on an early distribution from a qualified_pension this court must decide whether petitioners are liable for the addition_to_tax under sec_665l1 a for failure to timely file their tax_return some of the facts in this case have been stipulated and are so found petitioners resided in st cloud florida at the time they filed their petition gennaro labato petitioner was incarcerated from date to date petitioner claimed that when the time came to file their tax_return petitioner patricia labato mrs labato requested an extension of time to file because she was hoping that petitioner would be released from jail shortly thereafter petitioner was not released when anticipated mrs labato never received a response from the irs during petitioner's period of incarceration the irs was aware that he was being held in jail after his release from jail petitioner filed the return for on date respondent has no record of receiving from petitioners a request for an extension of time to file petitioners contend that petitioner's incarceration and his inability to gather documents were reasonable_cause for their failure to timely file their return respondent contends that petitioners had no reasonable_cause for failing to timely file their return sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 petitioners provided no evidence that they filed for an extension while respondent provided documentation establishing that an extension request was not received accordingly we find that petitioners never requested an extension even if petitioners had requested the extension of time to file they would have received an automatic 4-month extension which would have expired prior to the time the return was actually filed in this case sec_1 a income_tax regs to extend the time to file further petitioners would have had to request another extension petitioners did not claim they filed such an additional extension additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure_to_file timely was due to reasonable_cause and not willful neglect sec_6651 and reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 sec_301_6651-1 proceed admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite the mere fact that petitioner was incarcerated at the time his return was due is not reasonable_cause within the meaning of sec_6651 for his failure to timely file 74_tc_260 affd in part revd in part on other grounds and remanded 649_f2d_152 2d cir veto v commissioner tcmemo_1993_557 we also note that mrs labato was not incarcerated and could have filed on time petitioners failed to prove that they had reasonable_cause accordingly we find for respondent as to the addition_to_tax under sec_6651 decision will be entered under rule
